United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Redwood City, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-236
Issued: April 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 15, 2012 appellant filed a timely appeal from a September 4, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective
September 4, 2012, based on her capacity to perform the duties of a receptionist.
FACTUAL HISTORY
On October 8, 2005 appellant, then a 49-year-old letter carrier, filed a traumatic injury
claim alleging that on October 8, 2005 she injured her waist and back when she was hit on the

1

5 U.S.C. § 8101 et seq.

right side by a gurney that was pushed by another employee. She stopped work.2 OWCP
accepted appellant’s claim for lumbar strain. Appellant returned to modified duty on
November 14, 2005. On September 2, 2009 she stopped work after the employing establishment
withdrew her modified position under the National Reassessment Process (NRP). Appellant
filed a recurrence claim due to the withdrawal of modified-duty work. OWCP accepted the
claim and paid compensation for temporary total disability. Appellant was placed on the
periodic rolls.
In an August 10, 2009 report, Dr. Arnold Bunyaviroch, Board-certified in occupational
medicine, noted that he last examined appellant in March 2009 for an October 8, 2005
employment injury. Examination of the lumbar spine revealed mild tenderness to palpation over
the L3-5 paraspinal levels. Manual muscle testing was 5/5 and sensation was normal to light
touch. Dr. Bunyaviroch diagnosed right lumbar back strain and herniation of intervertebral disc.
In a work status report, he noted that appellant could return to modified duty with restrictions
limited to occasional bending, limited twisting, no lifting over 15 pounds, no sitting for more
than 1 hour, no standing for more than 1 hour and no walking more than 30 to 45 minutes.
OWCP referred appellant for a second-opinion examination. In an October 14, 2009
report, Dr. Michael G. Klassen, a Board-certified orthopedic surgeon, reviewed appellant’s
history, including the statement of accepted facts and provided an accurate history of injury.
Upon examination of the lumbar spine, he observed normal gait and no tenderness to palpation.
Flexion and extension were also normal. Straight leg raise and Lasegue’s tests were negative.
Dr. Klassen diagnosed lumbago and cervicalgia. He opined that appellant’s condition was an
aggravation to her lumbar spine. Dr. Klassen explained that her neck and shoulder problems
were not at issue and her bilateral foot plantar fasciitis had resolved. He stated that the lumbar
aggravation was permanent and manageable with work restrictions. Dr. Klassen found that
appellant was able to work with restrictions of walking 30 to 45 minutes, standing for 1 hour at a
time, lifting less than 50 pounds, pushing and pulling less than 15 pounds, and occasional
bending and stooping.
In May 26 and October 15, 2010 reports, Dr. Bunyaviroch agreed with Dr. Klassen’s
findings except for appellant’s work restrictions. He limited appellant to occasional bending,
limited twisting, no lifting over 15 pounds, no sitting more than 1 hour at a time, no standing
more than 1 hour at a time and no walking more than 30 to 45 minutes at a time.
On July 13, 2010 OWCP referred appellant for vocational rehabilitation services, based
on Dr. Bunyaviroch’s reports.
In reports dated October 5, November 15 and December 23, 2010, a vocational
rehabilitation counselor discussed appellant’s education and work history and noted that she had
received a clerical certificate for completion of a Regional Occupational Program (ROP). The
rehabilitation counselor summarized efforts to find vocational training or suitable alternate
employment for appellant within her physical restrictions.

2

The record reveals that appellant has a previously accepted February 10, 1995 traumatic injury claim for plantar
fasciitis and evans calcaneal osteotomies (File No. xxxxxx760).

2

On December 21, 2010 the rehabilitation counselor recommended that OWCP approve
training for appellant at a ROP and an adult school studying computer training classes in order to
improve her computer application skills. She identified two positions for appellant listed in the
Department of Labor’s Dictionary of Occupational Titles (DOT) for receptionist, DOT
#237.367-038, or medical voucher clerk, DOT #214.482-018. The rehabilitation counselor
identified the occupation requirements for a receptionist and medical voucher clerk and provided
job descriptions. The positions were noted to be sedentary and found to be within appellant’s
restrictions, her vocational and work history, education, skills and training so as to reflect her
capacity to earn wages. The vocational counselor contacted the Bureau of Labor Statistics for
that region and determined that the jobs for receptionist and medical voucher clerk were being
performed in sufficient numbers so as to make them reasonably available to the claimant within
her commuting area and there was a positive labor market for the receptionist job. The weekly
wages were $440.00 for a receptionist and $400.00 for a medical voucher clerk. OWCP
approved a 12-week training program.
Appellant completed Medical Insurance Billing and Coding and Medical Assisting
coursework at a ROP and a computer application coursework at an adult school. On October 18,
2011 OWCP authorized 150 days of job placement assistance.
On March 8, 2012 appellant accepted a job offer as a receptionist at a local removal
service. She earned $10.00 an hour for a 40-hour workweek or $400.00 per week. Appellant’s
daily duties included answering telephones, scheduling appointments, responding to e-mails,
transferring calls, filing and confirming appointments.
On March 30, 2012 OWCP adjusted appellant’s disability compensation to reflect her
actual wages.
In a March 23, 2012 report, Dr. Bunyaviroch stated that on March 19, 2012 appellant
started a new job as a call service representative, which was essentially a desk or sedentary job.
He related that on March 21, 2012 she noticed tingling over the back of her left leg to her entire
left foot and tingling in the inside of the right leg to the foot. The tingling lasted approximately
four to five hours and that getting up and walking around did not make a difference. Appellant
stated that her work duties did not follow her work restrictions because she was sitting for more
than one hour at a time. Upon examination, Dr. Bunyaviroch observed mild and moderate
tenderness to palpation over the L4-5 level. Appellant had normal sensation to light touch except
over the bilateral lower legs. Straight leg raise testing was negative. Dr. Bunyaviroch diagnosed
right lumbar back strain and small right-sided disc herniation. He authorized appellant to return
to modified duty with restrictions of occasional bending, limited twisting, no lifting more than 15
pounds, no sitting more than 1 hour, no standing more than 1 hour and no walking more than 30
to 45 minutes.
On April 3, 2012 appellant resigned from her job as a receptionist because she felt she
was too disabled to work.
In an April 13, 2012 report, the rehabilitation counselor submitted updated job
descriptions and labor market surveys for the receptionist position. She noted that the position
was primarily sedentary. The rehabilitation counselor contacted the Bureau of Labor Statistics

3

for that region and found the position to be in sufficient numbers so as to make it reasonably
available to appellant within her commuting area. The weekly wages were $400.00 to $520.00.
On May 15, 2012 OWCP informed the rehabilitation counselor that the labor market
surveys were insufficient because she failed to document whether the positions required more
than 1 hour of sitting or standing and more than 45 minutes of walking.
In a May 17, 2012 report, the rehabilitation counselor conducted another labor market
survey for the receptionist and medical voucher positions and found that appellant was
vocationally qualified for such work. She reviewed Dr. Bunyaviroch’s medical restrictions and
noted that each contact, with a few exceptions, in the labor market survey indicated that they
were able to accommodate appellant’s restrictions of no sitting or standing for more than 1 hour
and no walking for more than 45 minutes at a time. The report related that 10 potential
employers were contacted. Of these 10, two did not respond to a request for clarification of the
physical requirements of the position. Of the remaining eight, seven responded that the
receptionist could sit or stand at will, or did not have to sit for more than an hour at a time, or
walk for more than 45 minutes at a time.
In a June 4, 2012 report, the rehabilitation counselor stated that both targeted positions
remained vocationally and medically appropriate because appellant was qualified to perform
both positions, and both positions were sedentary and within her work limitations. The salary
ranged from $10.00 to $15.00 an hour. Based on the labor market surveys, the rehabilitation
counselor reported that both targeted positions existed in sufficient numbers within the
reasonable commuting area.
OWCP referred appellant for a second-opinion examination. In a June 7, 2012 report,
Dr. Bruce R. Huffer, a Board-certified orthopedic surgeon, related appellant’s complaints of low
back pain and symptoms, intermittent neck and shoulder pain and a bilateral foot condition. He
reviewed appellant’s medical records, including the statement of accepted facts, and provided an
accurate history of appellant’s injury and vocational rehabilitation efforts. Upon examination,
Dr. Huffer observed full range of motion of appellant’s cervical spine without pain and full range
of motion to both shoulders without pain. He noted mild tenderness in the midline of the
cervical spine at the mid aspect down to the thoracolumbar junction, slight tenderness in the
bilateral paravertebral muscles and pain down the right side. Extension was normal. Straight leg
raise testing was negative. Dr. Huffer found that appellant continued to have residuals of her
back injury and noted that it was not likely that there would be any change in her back
symptoms. He opined that appellant was capable of returning to work as a receptionist or
medical voucher clerk as the positions were sedentary-type work that did not require any lifting.
Dr. Huffer stated that appellant should be allowed to periodically take breaks to get up and move
around if her job duties were 100 percent sitting. He limited appellant to sitting for 2 hours with
a 5-minute break, walking for 30 minutes with a 5-minute break, and standing for 1 hour with a
5-minute break, 4 hours a day.
By notice of proposed reduction dated July 3, 2012, OWCP advised appellant of its
proposal to reduce her wage-loss compensation as the factual and medical evidence established
that she was no longer totally disabled. Appellant had the capacity to earn wages as a
receptionist, DOT #237.367-038 at the rate of $400.00 per week, in accordance with the factors

4

outlined in 5 U.S.C. § 8115.3 It calculated that appellant’s compensation rate should be adjusted
to $2,048.00 each four weeks. The vocational rehabilitation counselor found that the receptionist
position to be suitable for appellant, given her work restrictions and was available in her
commuting area. OWCP allowed appellant 30 days in which to submit any contrary evidence.
In a July 26, 2012 statement, appellant requested that her compensation be reinstated.
She stated that her rehabilitation counselor informed her not to tell prospective employers about
her medical issues and explained that her removal services employer did not know of her
restrictions until after she started work. Although the rehabilitation counselor was willing to
accommodate her medical limitations, he was concerned about how his other employees might
react to her being given special treatment. The private employer also told appellant’s
rehabilitation counselor that her job entailed sitting all day because the telephones needed to be
manned constantly. Appellant stated that she had too much pain at the end of the day to continue
working at Junk King.
In a September 4, 2012 decision, OWCP reduced appellant’s compensation to reflect
wage-earning capacity as receptionist effective September 4, 2012.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of proving that the
disability has ceased or lessened in order to justify termination or modification of compensation
benefits.4 Its burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent wage-earning
capacity or if the employee has no actual earnings, her wage-earning capacity is determined with
due regards to the nature of the injury, her degree of physical impairment, her usual employment,
her age, her qualifications for other employment, the availability of suitable employment and
other factors and circumstances which may affect her wage-earning capacity in her disabled
condition.6
OWCP procedure instructs that, in cases where a claimant has undergone vocational
rehabilitation, the vocational rehabilitation counselor will submit a final report to the vocational
rehabilitation specialist summarizing why vocational rehabilitation was unsuccessful and listing
two or three jobs which are medically and vocationally suitable for the claimant. Where no
vocational rehabilitation services were provided, the vocational rehabilitation specialist will have
3

5 U.S.C. § 8115.

4

Bettye F. Wade, 37 ECAB 556 (1986); Ella M. Gardner, 36 ECAB 238 (1984).

5

See Del K. Rykert, 40 ECAB 284 (1988).

6

5 U.S.C. § 8115(a); see Pope D. Cox, 39 ECAB 143 (1988).

5

provided this report. Included will be the corresponding job numbers from DOT (or OWCP
specified equivalent) and pay ranges in the relevant geographical area.7 Once this selection is
made, a determination of wage rate and availability in the open labor market should be made
through contact with the state employment service or other applicable service. Finally,
application of the principles set forth in the Shadrick8 decision will result in the percentage of the
employee’s loss of wage-earning capacity.
In determining an employee’s wage-earning capacity based on a position defined suitable
but not actually held, OWCP must consider the degree of physical impairment, including
impairments resulting from both injury-related and preexisting conditions, but not impairments
resulting from postinjury or subsequently acquired conditions. Any incapacity to perform the
duties of the selected position resulting from subsequently acquired conditions is immaterial to
the loss of wage-earning capacity that can be attributed to the accepted employment injury and
for which appellant may receive compensation.9 Additionally, the job selected for determining
wage-earning capacity must be a job reasonably available in the general labor market in the
commuting area in which the employee lives.10
ANALYSIS
The Board finds that OWCP properly reduced appellant’s disability compensation
benefits based upon the selected position of receptionist.
Dr. Bunyaviroch provided an accurate history of injury and conducted a thorough
examination. He authorized appellant to return to limited duty with restrictions of occasional
bending, limited twisting, no lifting over 15 pounds, no sitting or standing more than 1 hour and
no walking more than 30 to 45 minutes at a time. Based on Dr. Bunyaviroch’s finding that
appellant could work limited duty with restrictions, OWCP referred her for vocational
rehabilitation. The Board finds that OWCP properly relied upon the medical evidence in
referring her for vocational rehabilitation as she was no longer totally disabled due to residuals of
her employment injury. The rehabilitation counselor determined that appellant could perform
the duties of a receptionist.
The Board finds that the evidence establishes that the physical demands of the position of
receptionist were within appellant’s medical restrictions. In a March 23, 2012 report,
Dr. Bunyaviroch determined that appellant was restricted from sitting or standing more than 1
hour at a time or walking more than 45 minutes at a time. In a June 7, 2012 report, Dr. Huffer, a
second-opinion examiner, opined that appellant was capable of returning to work as a
receptionist or medical voucher clerk as long as she was allowed to periodically take breaks to
get up and move around if her job duties were 100 percent sitting. He limited appellant to sitting
7

Federal (FECA) Procedure manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8 (October 2009).
8

Albert C. Shadrick, 5 ECAB 376 (1953).

9

James Henderson, Jr., 51 ECAB 268 (2000).

10

Albert L. Poe, 37 ECAB 684 (1986); David Smith, 34 ECAB 409 (1982).

6

for 2 hours with a 5-minute break, walking for 30 minutes with a 5-minute break and standing
for 1 hour with a 5-minute break, 4 hours a day.
The Department of Labor’s Dictionary of Occupational Titles description of the duties of
the selected position of receptionist does not address whether the position required sitting more
than one or two hours. Pursuant to DOT, sedentary work involves sitting most of the time, but
may involve walking or standing for brief periods of time.
On April 23, 2012 OWCP informed the rehabilitation counselor that the labor market
surveys for the positions of receptionist and medical voucher clerk were insufficient because
they failed to demonstrate whether the job duties were within appellant’s restrictions of no sitting
or standing more than 1 hour and no walking more than 45 minutes. In a May 17, 2012 report,
the rehabilitation counselor stated that she had contacted 10 potential employers and that with
few exceptions, the employers who responded to the specific question related that they were able
to accommodate appellant’s restrictions of no sitting or standing for more than 1 hour and no
walking for more than 45 minutes at a time. In fact, seven out of the eight employers who
responded to questions regarding physical requirements of the position, related requirements of
sitting and standing which were within appellant’s restrictions.
The Board finds that OWCP considered the proper factors, such as vocational training
and availability of the receptionist position, to determine that the position represented appellant’s
wage-earning capacity. The record reflects that appellant had completed a Medical Insurance
Billing and Coding and Medical Assisting coursework at a ROP and a computer application
coursework at an adult school. Appellant has not alleged that she was vocationally unable to
perform the requirements of a receptionist. The rehabilitation counselor indicated that she
contacted the Bureau of Labor Statistics for that region and found the position to be in sufficient
numbers so as to make it reasonably available to appellant within her commuting area. Also,
OWCP followed the established procedures under the Shadrick decision in calculating
appellant’s employment-related loss of wage-earning capacity. Appellant does not contend that
OWCP erred in its mathematical calculations of her wage-earning capacity. The Board finds that
OWCP properly determined that appellant was medically and vocationally capable of working
eight hours a day as a receptionist.
CONCLUSION
The Board finds that OWCP met its burden of proof in reducing appellant’s
compensation.

7

ORDER
IT IS HEREBY ORDERED THAT the September 4, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 11, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

